Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application on 06/14/2022, after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/14/2022 has been entered. 
EXAMINER'S AMENDM ENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brian S. Myers (Reg. No. 46,947) on 06/28/2022.

The application has been amended as follows: 
1. (Currently amended) A transmission device comprising:
a communication circuit configured to wirelessly communicate with a reception device, by using a plurality of wireless services including a first wireless service having a first priority and a second wireless service having a second priority that is a priority lower than the first priority; and
a processing circuit configured to when a medium access control - protocol data unit (MAC-PDU) has been generated or can be generated in response to allocating the uplink radio resource to a transmission data of the second wireless service, the first information element corresponding to whether or not interrupt communication performs and being configured to control a logical channel prioritization (LCP) procedure. 

6. (Currently amended) A reception device comprising:
a communication circuit configured to wirelessly communicate with a transmission device by using a plurality of wireless services including a first wireless service having a first priority and a second wireless service having a second priority that is a priority lower than the first priority; and
a processing circuit configured to share first information element with the transmission device, the first information element indicating a value configured to cause the transmission device to controlwhen a medium access control - protocol data unit (MAC-PDU) has been generated or can be generated in response to allocating the uplink radio resource to a transmission data of the second wireless service, the first information element corresponding to whether or not interrupt communication performs and being configured to control a logical channel prioritization (LCP) procedure.

11. (Currently amended) A wireless communication method executed in a transmission device capable of wirelessly communicating with a reception device, using a plurality of wireless services including a first wireless service having a first priority and a second wireless service having a second priority that is a priority lower than the first priority, the wireless communication method comprising:
obtaining first information element corresponding to whether or not interrupt communication is performed 
controlling, in accordance with the first information element, allocating of an uplink radio resource to transmission data of the first wireless service, the allocating of the uplink radio resource being performed when a medium access control - protocol data unit (MAC-PDU) has been generated or can be generated in response to allocating the uplink radio resource to a transmission data of the second wireless service. 

12. (Currently amended) A wireless communication system providing a plurality of wireless services including a first wireless service having a first priority and a second wireless service having a second priority that is a priority lower than the first priority between a reception device and a transmission device, wherein
the reception device and the transmission device are configured to share first information element indicating a value configured to control logical channel prioritization (LCP) procedure, and
the transmission device is configured to:
control, in accordance with the first information element, allocating of an uplink radio resource to transmission data of the first wireless service, the allocating of the uplink radio resource being performed when a medium access control - protocol data unit (MAC-PDU) has been generated or can be generated in response to allocating the uplink radio resource to a transmission data of the second wireless service, the first information element corresponding to whether or not interrupt communication performs and being configured to control a logical channel prioritization (LCP) procedure.

Reasons for Allowance


The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is in response to the Amendments and Arguments filed 06/14/2022 and the Interview of 06/28/2022 (After the Final Action of 03/14/2022), wherein in the Amendment claims 1, 6, 11, and 12 are amended, wherein claims 1-12 are pending of which Claims 1, 6, 11, 12 are recited in independent form. Specifically, independent claims 1, 6, 11, 12 are amended to include limitations supported in the specification in addition to other amendments, which are not disclosed in the prior art. 
Regarding claim 1, the independent claim contains the limitations “a processing circuit configured to control, in accordance with a first information element, allocating of an uplink radio resource to transmission data of the first wireless service, the allocating of the uplink radio resource being performed when a medium access control - protocol data unit (MAC-PDU) has been generated or can be generated in response to allocating the uplink radio resource to a transmission data of the second wireless service, the first information element corresponding to whether or not interrupt communication performs and being configured to control a logical channel prioritization (LCP) procedure” wherein the claims as amended, when considered with ALL the limitations of the claim (and NOT in isolation), are not taught in any single art made of record, and are not an obvious combination thereof. Claims 2-5 depend from claim 1 and therefore inherit the distinguishing limitations set forth above, and are therefore similarly distinguished. 
Regarding claim 6, the independent claims is newly presented and contains the limitations “a processing circuit configured to share first information element with the transmission device, the first information element indicating a value configured to cause the transmission device to control, in accordance with the first information element, allocating of an uplink radio resource to transmission data of the first wireless service, the allocating of the uplink radio resource being performed when a medium access control - protocol data unit (MAC-PDU) has been generated or can be generated in response to allocating the uplink radio resource to a transmission data of the second wireless service, the first information element corresponding to whether or not interrupt communication performs and being configured to control a logical channel prioritization (LCP) procedure” wherein the claims as amended, when considered with ALL the limitations of the claim (and NOT in isolation), are not taught in any single art made of record, and are not an obvious combination thereof. Claims 7-10 depend on claim 16 and therefore inherits the limitations noted above by virtue of the dependence and is similarly distinguished over the art made of record. 
Regarding claim 11, the independent claim is amended to contain the additional limitations “obtaining first information element corresponding to whether or not interrupt communication is performed to control a logical channel prioritization (LCP) procedure; and controlling, in accordance with the first information element, allocating of an uplink radio resource to transmission data of the first wireless service, the allocating of the uplink radio resource being performed when a medium access control - protocol data unit (MAC-PDU) has been generated or can be generated in response to allocating the uplink radio resource to a transmission data of the second wireless service” wherein the claims as amended, when considered with ALL the limitations of the claim (and NOT in isolation), are not taught in any single art made of record, and are not an obvious combination thereof.
Regarding claim 12, the independent claim is amended to contain the additional limitations “the reception device and the transmission device are configured to share first information element indicating a value configured to control logical channel prioritization (LCP) procedure, and the transmission device is configured to: control, in accordance with the first information element, allocating of an uplink radio resource to transmission data of the first wireless service, the allocating of the uplink radio resource being performed when a medium access control - protocol data unit (MAC-PDU) has been generated or can be generated in response to allocating the uplink radio resource to a transmission data of the second wireless service, the first information element corresponding to whether or not interrupt communication performs and being configured to control a logical channel prioritization (LCP) procedure” wherein the claims as amended, when considered with ALL the limitations of the claim (and NOT in isolation), are not taught in any single art made of record, and are not an obvious combination thereof.
The noted limitations when considered in combination with ALL the other limitations of claims 1, 6, 11, 12 serve to distinguish the present invention over the prior art. The closest art of record includes United States Patent Application Publication US-20170318594 to Babaei et al (hereinafter d1), United States Patent Application Publication US-20180139030 to Kim et al (hereinafter d3). The prior art at best teaches a system comprising a plurality of devices configured as a wireless network, wherein the devices include at least a communication interface for wireless communication between devices (see d1 Fig. 4) (i.e. communication circuit) and a processor (i.e. processing circuit) which controls the device to execute a method in connection with instructions stored on a computer readable medium ) including communication via various radio technology (i.e. wireless services) (see d1 Fig. 4, para. 0104); am UL grant (i.e. allocating UL resources) (see d1 para. 0144, 0158-0159); applied to MAC-PDU configured according to LCP (see d1 para. 0144, 0146, 0150, 0162), taking into account values configured for Logical Channel Prioritization (see d1 para. 0167); priority (see d3 para. 0002) in connection with LCP (see d3 para. 0312, 0322-0327) that reflects priority of wireless services (see d3 para. 0006). However, d1, d3, or any other art made of record, alone or in any reasonable combination, fail to disclose or make obvious the allocating of the uplink radio resource being performed when a medium access control - protocol data unit (MAC-PDU) has been generated or can be generated in response to allocating the uplink radio resource to a transmission data of the second wireless service, the first information element corresponding to whether or not interrupt communication. performs and being configured to control a logical channel prioritization (LCP) procedure
 D1 in view of d2 fail to disclose the presently claimed combination of features recited in independent claims 1, 6, 11, 12. 
Therefore, neither d1 nor d2 disclose, teach or suggest " the allocating of the uplink radio resource being performed when a medium access control - protocol data unit (MAC-PDU) has been generated or can be generated in response to allocating the uplink radio resource to a transmission data of the second wireless service, the first information element corresponding to whether or not interrupt communication performs and being configured to control a logical channel prioritization (LCP) procedure" as required by claim 1 and is similarly reflected in the limitations of claims 6, 11, 12. In view of the foregoing remarks, claims 1, 6, 11, 12 are patentably distinguishable over d1 and/or d3. Because claims 2-5, 7-10 depend from independent claims 1 and 6 respectively, they incorporate all the elements of claims 1 and 6, plus additional patentable features, and are patentably distinguishable over d1 and/or d3 for at least the same reasons as set forth above with respect to claims 1, 6, 11, 12. 
Therefore the Examiner has determined that no single prior art made of record any teaching that fairly discloses the above noted limitations when the limitations added by amendment are considered together with all the limitations of claims 1, 6, 11, 12 nor can the limitations be fairly disclosed using any obvious and reasonable combination thereof to adequately arrive at the invention, accordingly, claims 1, 6, 11, 12 and the remaining pending dependent claims also contain the limitations noted above and add further limitations, therefore the claims are similar distinguished over the art made of record. Therefore claims 1-12 are allowed. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN TAYLOR whose telephone number is (571)270-3189.  The examiner can normally be reached on Monday through Thursday 10:00 am to 4:00 pm (EST).  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on (571) 272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHAN S TAYLOR/Primary Examiner, Art Unit 2643